Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 02/12/2021 was filed after the mailing date of the application on 12/05/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 11-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable US Patent 5584965 (Ogata) in view of US PGPub 2014/0194020 (Vliet) and US PGPub 2012/0058698 (Lin). 
With respect to claims 1-2 and 4-5, Ogata teaches a glass fiber (plurality of fibers) [claims 4 and 5] non-woven fabric base material of a laminate wherein the glass fibers are surface treated by a sizing agent (sizing composition) (column 2, lines 9-26).  The glass fiber non-woven fabric is impregnated with a resin varnish (column 2, lines 31-41) which functions as a binder holding the fibers together.  The resin varnish may be an epoxy resin [claim 2] (column 3, lines 17-25).
Ogata fails to teach an organic active compound, however teaches that a dispersing agent may be use (column 2, lines 18-21).  Vliet teaches a method of forming a glass fiber mat in which polyacrylamide and cellulose may be used as a dispersant (PP 0039).  One of ordinary skill in the art would recognize that a dispersant, such as those of Vliet, could be used in any glass fiber mat, regardless of the final use of the mat, such as that in Ogata in order to aid with the dispersion of the glass fibers in the mat forming process.  Ogata and Vliet are silent to the sulphation reduction properties of the polyacrylamide or cellulose, however a 
Further regarding claim 1, Ogata and Vliet fail to teach the sizing composition of the instant claims.  Lin discloses glass fibers which are coated with a sizing composition to protect the fibers from interfilament abrasion (PP 0002), the sizing composition may be a polyurethane, polyolefin, or vinyl acetate (PP 0033).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the sizing composition of Lin for the sizing agent of Ogata, in combination with Vliet, to protect the fibers from interfilament abrasion, as taught by Lin. 
With respect to claim 3, Ogata and Vliet fails to teach the acid resistance properties of the binder resin, however Ogata teaches an epoxy binder, which is the same as that used in the instant application.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
With respect to claim 8, Ogata teaches that the glass may be chopped strands of 13mm length (column 3, lines 1-16).	
With respect to claim 11, Ogata and Vliet fail to teach the lifecycles characteristics of a lead-acid battery which utilizes the non-woven fiber mat, 
With respect to claims 12 and 13, Ogata teaches that the nonwoven fiber mat has good electrical resistance (column 3, line 58 – column 4, line 10) however does not teach the electrical resistance per 0.1mm thickness of the mat.  One of ordinary skill in the art would expect the mat of Ogata and Vliet, which is made in a substantially similar fashion, to have substantially similar properties, including the resistance per 0.1mm thickness of the mat. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 25, Ogata teaches a method of dispersing the glass fibers into white water, laminating (which would read on depositing the slurry on to a screen), and heating (column 1, lines 16-49).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5584965 (Ogata), US PGPub 2014/0194020 (Vliet) and US PGPub 2012/0058698 (Lin) as applied to claims 1 and 5 above, and further in view of US PGPub 3862861 (McClelland).
Ogata, Vliet, and Lin teach the nonwoven glass mat as discussed above, but fail to teach a diameter as discussed in the instant claims. McClelland teaches a separator comprising fiber glass material having a fiber diameter of 0.2 to 10 microns which results in high surface area (column 5, line 46 – column 6, line 5).  It would have been obvious to one of ordinary skill in the art at the time of filing to use glass fibers having a diameter of 0.2 to 10 microns, which has significant overlap with the claimed diameter, for the glass mat of Ogata, Vliet, and Lin in order to increase the surface area as taught by McClelland.

Claims 14, 15, 19, 22, 40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5584965 (Ogata), US PGPub 2014/0194020 (Vliet) and US PGPub 2012/0058698 (Lin) as applied to claims 1, 4, 8, and 12 above, and further in view of US PGPub 2012/0070713 (Whear).
Ogata, Vliet, and Lin teach the glass fiber nonwoven fiber mat as discussed above, but fail to teach the use of the mat in a lead-acid battery.  Whear teaches a battery separator for a lead acid battery (PP 0011).  The separator may be a non-woven surface (PP 0073).  The separator may have a glass mat structure which comprises fibers (PP 0105). The lead-acid battery may comprise electrode plates (PP 0008) which would have a first and second opposing face.  The separator faces the electrodes (PP 0120 and 0165), which would face the first face of a positive 
With respect to claim 42, Vliet teaches that the dispersants may be used in an amount of 0.5% (PP 0039).
With respect to claim 43, Ogata, Vliet, Lin and Whear fail to teach the lifecycles characteristics of a lead-acid battery which utilizes the non-woven fiber mat.  One of ordinary skill in the art would expect the mat of Ogata, Vliet, and Lin, which is made in a substantially similar fashion, to have substantially similar properties, including the life cycles characteristics. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

Claims 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5584965 (Ogata), US PGPub 2014/0194020 (Vliet), US PGPub 2012/0058698 (Lin) and US PGPub 2012/0070713 (Whear) as applied to claim 14 above, and further in view of US PGPub 3862861 (McClelland).
.

Claims 1, 4, 10, 25 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0178825 (Shah) in view of US PGPub 2012/0058698 (Lin) and further in view of US Patent 5741588 (Ford).  
With respect to claims 1, 4, and 10, Shah teaches a non-woven carbon fiber mat having carbon fibers (PP 0041).  The carbon fibers are formed with a sizing agent to protect the integrity of the carbon fibers (PP 0032).  The mat may comprise a resin matrix (PP 0059) which would hold the mat together.  Shah fails to teach an organic active compound.
Shah fails to teach the sizing compositions of the instant claims.  Lin discloses glass fibers which are coated with a sizing composition to protect the fibers from interfilament abrasion (PP 0002), the sizing composition may be a polyurethane, polyolefin, or vinyl acetate (PP 0033). Lin further teaches that although the exemplary fibers are glass, the fibers may also be carbon fibers (PP 
Ford teaches a sheet formed with carbon fibers (column 1, line 42 – column 2, line 2), wherein the carbon fibers may be coating with a surfactant to reduce abrasion and aid dispersion, wherein the surfactant may be sodium dioctyl sulphosuccinate (column 2, lines 49-67).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a surfactant, such as sodium dioctyl sulphosuccinate as taught by Ford for the carbon fibers of Shah in order to aid dispersion and reduce abrasion. 
Ford is silent to the sulphation reduction properties of the sodium dioctyl sulphosuccinate, however a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	 
With respect to claims 25 and 45, Shah teaches that the mat may be formed by forming a matrix (dispersion) of the components (PP 0004), which are then coated and dried (PP 0128).  The limitation “for use in a lead-acid battery” is considered intended use of the product made by the method of claim 25. The recitation of purpose or intended use must be evaluated to determine whether the recited purpose results in a structural difference between the claimed invention and the prior art. (see MPEP 2111.02, II). In the instant claims, the use of the product . 

Claims 14, 15, 21, 23-24, 40, 44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0178825 (Shah), US PGPub 2012/0058698 (Lin)  and US Patent 5741588 (Ford) as discussed above, and further in view of US PGPub 2012/0244429 (Lam).
With respect to claims 14, 15, 21, 40, 44, 46 and 47, Shah, Lin and Ford discuss the nonwoven carbon fiber mat as discussed above, but fail to teach a lead-acid battery comprising the mat.  Lam teaches that carbon fiber non-woven sheets may be use as an electroactive material (PP 0014) which may be used in a lead-acid battery having a positive electrode and a negative electrode (PP 0019) and a liquid electrolyte (PP 0125).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the carbon fiber nonwoven sheet of Shah, Lin and Ford in a lead-acid battery as taught by Lam. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claims 23 and 24, Lam teaches that the carbon fiber non-woven sheet may be coated on both sides of the electrode (PP 0159, Fig. 1a, 1b, reference 108).

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1-8, 10-15, 17-19, 21-25, 40 and 42-47 under Ogata, Vliet, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724